Citation Nr: 1417927	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-45 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a bilateral knee condition.  



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 17, 1973 to October 9, 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction is with the Phoenix RO.

While the case was at the Board, an attempt to clarify representation was made.  The file contained a power of attorney to one service organization, and a written presentation by another service organization.  Appellant was offered an opportunity to select a representative, or otherwise indicate a preference.  She was informed that no response would indicate that she wanted to represent herself.  There was no response to this letter and she is deemed to be proceeding without representation.

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems shows additional pertinent documents located in Virtual VA.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a current bilateral knee disability that is related to a disease or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in February 2010.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran's claim indicates that she applied for disability benefits from the Social Security Administration (SSA), for which she was denied.  However, the Veteran stated in her claim that she had not received any recent treatment for her knees.  Additionally, a December 2007 physician statement completed for the Texas Department of Human Services regarding the Veteran's ability to work indicates that the Veteran is disabled, but does not list a knee condition among the disabling diagnoses.  The Veteran never requested that the SSA records be obtained or otherwise indicated that they are relevant to her knee condition.  For these reasons, the Board finds that the SSA records are not relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Veteran has not been afforded a VA examination because, for the reasons discussed below, the evidence does not reflect that she suffers from a knee disability that may be associated with an in-service event.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  

The Veteran asserts that she suffers from a bilateral knee condition that is due to an in-service injury, which she claims was the reason for her discharge.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A December 2007 physician statement completed for the Texas Department of Human Services includes an opinion that the Veteran is unable to work due to a permanent disability.  The disabilities listed are stroke of hypothalamus, diabetes, chronic neck and back pain, and chronic numbness/weakness of the left arm and leg.  

In February 2010, a VA provider observed that the Veteran reported bilateral leg weakness and discomfort, an urge to move her legs, and pain with walking.  The provider observed that the Veteran's history was difficult to obtain, that she was "rumbling in details," and that she was "overly focused on her health issues giving herself multiple diagnosis [sic] which do not seem conformed with medical testing."  Examination showed gait and station normal, no inflamed joints, and no significant physical findings.  

VA treatment records from February 2013 through August 2013 show no complaints of or treatment for a bilateral knee condition.

The Veteran's service treatment records (STRs) show that she was discharged for unsuitability.  The recruit evaluation unit recommended an administrative discharge and reported:  "The recruit has a history of responding to routine stress with anxiety.  This tendency has seriously interfered with performance in recruit training where normal stresses have produced incapacitating emotional reactions."  There is no record of a knee injury in the STRs.  The STRs contain a statement that the Veteran did not suffer any injuries or illnesses during her period of active service, and the Veteran indicated her understanding of that statement with her signature.  

The preponderance of the evidence of record shows that the Veteran does not have a current bilateral knee disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the presence of a knee disability at any time during the appeal period, a basis upon which to establish service connection for such disability has not been presented and the appeal must be denied.  Id.; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  To the extent that the Veteran reports that she has symptoms associated with her knees, the above evidence reflects that there is no underlying disease or injury that is related to a knee injury or event in service.  Notwithstanding the Veteran's competent statements that she experiences leg weakness and pain, the medical findings of a lack of underlying pathology for these complaints warrants the conclusion that an underlying disease or injury is not shown.  As the evidence does not show a disability of the Veteran's knees due to disease or injury at any time on appeal, the present disability element is not met.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  

Furthermore, although the Veteran asserts that she suffered a knee injury during service, this assertion is contradicted by the statement in the Veteran's STRs, acknowledged by the Veteran through her signature, that she did not sustain any injuries or illnesses during her period of active duty.  Additionally, contrary to the Veteran's assertion, the STRs show that the Veteran was discharged for psychological reasons.  The Board finds that the STRs are more probative than the Veteran's vague statements regarding an in-service injury.  Therefore, there is no indication that any current subjective knee symptoms are related to an in-service injury.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral knee condition.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  



ORDER

Entitlement to service connection for a bilateral knee condition is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


